129 S.E.2d 882 (1963)
259 N.C. 127
LOCAL FINANCE COMPANY OF SHELBY
v.
Delbert N. JORDAN.
No. 168.
Supreme Court of North Carolina.
March 20, 1963.
*883 Joyner & Howison, by Walton K. Joyner, Raleigh, for plaintiff, appellee.
Mullen, Holland & Cooke, by Frank P. Cooke, Gastonia, for defendant, appellant.
HIGGINS, Justice.
The plaintiff seeks to restrain the breach of a written contract the parties executed. True, the validity of that contract is in dispute. Ordinarily, a court of equity should not resolve a serious dispute without a full hearing on the merits. "It is generally proper, when the parties are at issue concerning the legal or equitable right, to grant an interlocutory injunction to preserve the right in statu quo until the determination of the controversy, and especially *884 is this the rule when the principal relief sought is in itself an injunction, because a dissolution of a pending interlocutory injunction, or the refusal of one, upon application therefor in the first instance, will virtually decide the case upon its merits, and deprive the plaintiff of all remedy or relief, even though he should be afterwards able to show ever so good a case." Charlotte City Coach Lines, Inc. v. Brotherhood, 254 N.C. 60, 118 S.E.2d 37; Boone v. Boone, 217 N.C. 722, 9 S.E.2d 383; Cobb v. Clegg, 137 N.C. 153, 49 S.E. 80.
Under the circumstances, Judge Pless was justified in continuing the restraining order to the final hearing. Consequently the order is
Affirmed.
BOBBITT, J., concurs in result.